TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED JANUARY 13, 2022



                                    NO. 03-20-00110-CR


                                The State of Texas, Appellant

                                               v.

                                 Arthur Guilbault, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
       REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s judgment of conviction.    Therefore, the Court reverses the district court’s

judgment of conviction and remands the case for further proceedings.